ORDER

PER CURIAM
AND NOW, this 21st day of August 2007, the Petition for Allowance of Appeal is GRANTED. The issue, as rephrased for clarity is:
Whether the Commonwealth Court erred in holding that, under the definition of “retail dispenser” in Section 102 of the Liquor Code, 47 P.S. § 1-102, an eating place malt beverage licensee must sell malt or brewed beverages for on-premises consumption in order to sell malt or brewed beverages for take-out?
*415The Prothonotary is directed to list this matter for oral argument at the same session as No. 180 MAL 2007.